            Case 2:19-cr-00380-VAP Document 617 Filed 11/18/19 Page 1 of 1 Page ID #:2463




                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
    UNITED STATES OF AMERICA,                                        CASE NUMBER

                                                         PLAINTIFF
                                       v.

                                                                                    APPLICATION FOR
                                                                        REVIEW/RECONSIDERATION OF ORDER
                                                                                SETTING CONDITIONS OF
                                                      DEFENDANT.                  RELEASE/DETENTION
                                                                     (18 U.S.C. §3142) AND REQUEST FOR HEARING

       Application is made by plaintiff      defendant
  that a hearing be held to review /reconsider the decision of

       United States District Judge                                            by order dated:

       Magistrate Judge                                                        by order dated:

            denying release and imposing detention under subsection       (d) or    (e) of Title 18 U.S.C. §3142; or
            ordering release upon certain conditions, or
            denying detention.

      This application is made      pre-sentence    post-sentence based on the following facts not previously considered by
  said judicial officer or changed circumstances as follows:




        Relief sought (be specific):




      Counsel for the defendant and plaintiff United States Government consulted on
  and opposing counsel declines to stipulate to an order providing the relief sought.

         Telephonic notice given to         AUSA    Defendant’s Counsel       PSA      Interpreter    USM        Probation
  on                                                 .

        An interpreter is    required       not required. Language
        Defendant is      in custody        not in custody.


  Date                                                                Moving Party


                            APPLICATION FOR REVIEW/RECONSIDERATION OF ORDER SETTING CONDITIONS OF
                                   RELEASE/DETENTION, (18 U.S.C. §3142) AND REQUEST FOR HEARING
CR-88 (06/07)
